GILBERT, Circuit Judge
(dissenting).
Conceding that the plaintiffs in error could not lawfully make their location at the time when they attempted to make it, the question still remains whether or not the defendants in error had at the time of the commencement of the action such title that they could maintain ejectment against the plaintiffs in error who were in possession of the disputed premises. The plaintiff in ejectment must recover, if at all, on the strength of his own title and not on the weakness or defect of his adversary’s title. In the absence of fraud or bad faith, a mining claim which includes more ground than the law allows is not entirely void, but is void only as to the excess. Such is the language of numerous decisions and of the text-writers. The question arises: What portion of the excessive claim shall be deemed to be the excess? In the case of a lode claim located under regulations or a statute limiting the side lines to a certain width on each side of the vein or the discovery shaft, if the claim as marked is of greater than- the permitted width, it is easy to ascertain where and what is the excess, and it would seem that the excess is open to immediate location by another. Taylor v. Parenteau, 23 Colo. 368, 48 P. 505; Lakin v. Dolly (C.C.) 53 F. 333; Bonner v. Meikle (D.C.) 82 F. 697-705. In Hausworth v. Butcher, 4 Mont. 299, 1 P. 714, the court said: “The boundaries must be so definite and certain as that they can be readily traced, and they must be within the limits authorized by law; otherwise their purpose and object would be defeated. The area bounded by a location must be within the limits of the grant. No one would be required to look outside of such limits for the boundaries of a location. Boundaries beyond the maximum extent of *480a location would not impart notice and would be equivalent to no boundaries at all.” ' ;
But in the case of a placer claim, where the only limitation is that it shall not exceed 20 acres, the precise part that shall be deemed the excess is not ascertained until the lo- ' cator in the exercise of his right, on discovering that his claim is excessive, has readjusted his lines so as to exclude ’ the excess. It is the logical deduction from the decisions that, if the original location was fraudulently made exces-; sive, it is void in toto. If this be true, it would seem that if, i after discovering that his claim is excessive, the locator willfully continues to maintain his lines as marked upon the i ground, and fails within a reasonable time to cast off the ■ excess, he places himself in the attitude of fraudulently asserting claim to a location greater in area than the law permits, the resulting invalidity of which would be the same' that it would be if he had made the claim fraudulently excessive in the first instance. The defendants in error in this ■ case failed, for a period of nearly three months after notice that their claim was excessive, to alter their lines so as to conform to the legal requirements. This failure to act, in. my opinion, amounted to an active and intentional assertion of an excessive claim, and I submit it should be held that thereby the location became void. }
But whether this conclusion is correct or not, in any prop- . er view of the facts and the law applicable thereto the defendants in error are still fraudulently asserting an excessive claim. The only portion of their claim which they have, cast off is that portion on which was their posted notice of location, their discovery shaft, 'and all their extensive workings, and from which practically all the gold extracted from _ the claim since its location had been taken, and upon which they had, at the time of relocating their lines, ceased their mining operations. To cast off this portion of the claim as excess is but another way of maintaining a claim to the whole location as it was originally made. To hold that a locator of an excessive location may exhaust the mineral from a portion thereof, cast off that portion as the excess, and hold the remainder, would be to open the door to fraudulent location, and would be tantamount to deciding that such a: locator, if he can succeed in working out a portion of the claim before notice is brought to him that his claim is ex *481cessive, may successfully locate, hold, mine, and exhaust a placer claim of greater area than the law allows. To hold so would be to render nugatory the express object of the mining laws which limit the size of placer locations, and would permit the miner to profit by his own wrong.
In view of these considerations, I submit that the defendants in error had no title or right of- possession on which they could recover in ejectment, and that the trial court erred in directing a verdict for the defendants in error.